Case 1:16-cr-00232-KBJ Document 7 Filed 12/15/16 Page 1 of 2

_ IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on November 3, 2016

UNITED STATES OF AMERICA : CRIMINAL NO.
y. : VIOLATIONS:
EDGAR MADDISON WELCH, . : 18 U.S.C. § 924(b)
: (Interstate Transportation of a Firearm
Defendant. : and Ammunition)
22 D.C. Code § 402

(Assault with a Dangerous Weapon)
22 D.C. Code § 4504(b)
(Possession of a Firearm During the
Commission of a Crime of Violence)
INDICTMENT
The Grand Jury charges that: -

,

COUNT ONE
(Interstate Transportation of a Firearm and Ammunition)

On or about December 4, 2016, in the District of Columbia and elsewhere, defendant
EDGAR MADDISON WELCH did ship, transport, and receive a firearm and ammunition in
iriterstate commerce from the State of North Carolina to the District of Columbia, with an intent
to commit an offense therewith punishable by imprisonment for a term exceeding one year, and
with knowledge and reasonable cause to believe that an offense punishable by imprisonment for a
term exceeding one year was to be committed therewith, that is, Assault with a Dangerous Weapon

(rifle), in violation of 22 D.C. Code, Section 402, Carrying a Pistol Without a License, in violation

 

Case 1:20-cr-00389-UA Document 1-1 Filed 09/17/20 Page 1 of 2

 
of 22 D

Case 1:16-cr-00232-KBJ Document 7 Filed 12/15/16 Page 2 of 2

C. Code, Section 4504(a), and Carrying a Rifle or Shotgun (rifle), in violation of 22 D.C,

Code, Section 4504(a-1).

MADD

AR-I5

MADD

of Assa

(Interstate Transportation of a Firearm and Ammunition,
in violation of Title 18, U.S. Code, Section 924(b))

COUNT TWO
(Assault with a Dangerous Weapon)

On or about December 4, 2016, in the District of Columbia, defendant EDGAR
ISON WELCH did assault C.R. with a dangerous weapon, that is, a firearm known as an
rifle.

(Assault with a Dangerous Weapon, _
in violation of Title 22, D.C. Code, Section 402)

COUNT THREE
(Possession of a Firearm During the Commission of a Crime of Violence)

On or about December 4, 2016, within the District of Columbia, defendant EDGAR
ISON WELCH did possess a firearm, that is, an AR-15 rifle, while committing the crime
ult with a Dangerous’ Weapon, as set forth in Count Two ofthis indictment.

(Possession of a Firearm During the Commission of a Crime of Violence,
in violation of Title 22; D.C. Code, Section 4504(b))

 

and for

  

A TRUE BILL:
FOREPERSON,
Of the United bye .
‘the District of Columbia.
2

 

Case 1:20-cr-00389-UA Document 1-1 Filed 09/17/20 Page 2 of 2

 
